Case 1:20-cv-01122-WJM-KLM Document 48 Filed 06/02/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 20-cv-1122-WJM-KLM

  JANA DILLON JAMIESON,

        Plaintiff,

  v.

  HOVEN VISION, LLC,

       Defendants.
  ______________________________________________________________________

              ORDER GOVERNING PAYMENT OF ATTORNEYS’ FEES
  ______________________________________________________________________

        The Court, having reviewed the parties’ Stipulated Motion for Order Governing

  Payment of Attorneys’ Fees, its May 3, 2021 Order Awarding Defendant Attorneys’ Fees,

  and being informed of the premises:

        IT IS HEREBY ORDERED THAT:

        1)      Defendant shall pay the Attorneys’ Fees award consistent with the

  payment plan agreed to by the parties, as follows:

                a.    The Liebowitz Law Firm, PLLC and/or Mr. Liebowitz shall make no

                      more than 21 payments at a base value of $1,000 each (thus

                      rounding up from the court-ordered total of $20,536 – both as an

                      accommodation and to reflect the lost current value of the money at

                      issue).

                b.    In addition, until the entire balance is paid, as an incentive to paying

                      the entire balance sooner than in twenty-one months, The Liebowitz

                      Law Firm, PLLC and/or Mr. Liebowitz shall include an additional $75

                                              1
Case 1:20-cv-01122-WJM-KLM Document 48 Filed 06/02/21 USDC Colorado Page 2 of 2




                     dollars in each monthly payment, totaling $1075.00, until the entire

                     new base amount of $21,000.00 is paid. For the sake of clarity, prior

                     monthly payments of $75 shall not count towards the payment of the

                     base amount of $21,000.

              c.     The required amounts shall be paid in no more than 21 consecutive

                     months commencing June 15, 2021 and continuing on the 15th day

                     of the month thereafter.

              d.     Should it be necessary for Defendant to take further action to

                     enforce this Order, Defendant shall be entitled to its reasonable

                     attorneys’ fees in doing so.

        2)    The Court shall retain jurisdiction to enforce the terms of this Order.


              Dated this 2nd day of June, 2021.

                                                    BY THE COURT:



                                                    _________________________
                                                    William J. Martínez
                                                    United States District Judge




                                             2
